DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al (US 2018/0167969) hereinafter Yeo in view of Guo et al (US 2019/0021055) hereinafter Guo.
Regarding claim 1, Yeo discloses a method, comprising: receiving, by a wireless device (see [0003], a wireless sensor), a first beacon on a first beacon channel during a first frame, wherein the first beacon includes a first beacon sequence value (see [0014], [0048],  Fig. 2, [0062], [0063] illustrates a number of channels 113, a Beacon SN (BSN 112); determining, by the wireless device, a first data channel based on the first beacon 
Guo discloses receiving, by the wireless device, a second beacon on the second beacon channel during a second frame, wherein the second beacon includes a second beacon sequence value (see Abstract, [0006], [0007], [0012]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to receive a second beacon on the second beacon channel during a second frame, wherein the second beacon includes a second beacon sequence value by the wireless device as taught Guo into the teachings of Yeo in order to improve communication efficiency.
Regarding claim 3, Yeo discloses wherein: the first frame includes a first beacon 
transmission interval and a first contention access period subsequent to the first beacon transmission interval;  and the second frame includes a second beacon transmission interval and a second contention access period subsequent to the second beacon transmission interval (see Fig. 3, [0058], [0066], [0081]).
Regarding claim 4, Yeo discloses wherein: the first beacon is received during the first beacon transmission interval; the first set of data is transmitted during the first contention access period; and the second beacon is received during the second beacon transmission interval (see [0006], [0009], [0013]4 [0022]).

period subsequent to the first contention access period; and the second frame includes a second inactive period subsequent to the second contention access period (see [0006], [0007], [0009], [0013], Figure 2, an active period 102, ).
	Claims 10, 12-14 are similar to claims 1, 3-5.  Yeo and Gue fails to explicitly disclose antenna coupled to a receiver to receive as first beacon.  However; Yeo discloses a wireless sensor communication (see [0003], [0008]) having a plurality of sensor nodes referred to as a communication method for wirelessly transmitting sensing information generated by a sensor to a final destination.  Therefore; it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to transmit and receive beacon signal by using the antenna as taught Yeo into the teachings of Gue in order to perform data transmission and reception of the beacon signal.  Therefore; claims 10, 12-14 are rejected under a similar rationale.
Claim Rejections - 35 USC § 103
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al (US 2018/0167969) hereinafter Yeo in view of Guo et al (US 2019/0021055) hereinafter Guo as applied to claims 1 and 10 above, and further in view Azad et al (US 2016/0066346) hereinafter Azad.
Regarding claims 2 and 1, Yeo and Guo fail to disclose wherein: the determining of the first data channel is based on the first beacon sequence value used as a first input to a first pseudorandom number generator; and the determining of the second beacon channel is based on the first beacon sequence value used as a second input to a second pseudorandom number generator (see [0051], [0061]).  It would have been 
receiving the same beacon-identifier from a central coordinator.
Allowable Subject Matter
Claims 6-9, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeon et al (US 2011/0019646) disclose a method of exchanging message and
devices in wireless network.
Jiang et al (US 2019/0020414) disclose a beacon sending method and apparatus and network access method and apparatus.
Maca et al (US US 2016/0345282) disclose a validation sub-system for telecommunication system.
Grady et al (US 2017/0265153) disclose time beacons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
January 12, 2022